DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-9 and 11-19 are pending and have been examined in this application. As of the date of this application, no Information Disclosure Statement (IDS) has been filed on behalf of this case. 

Response to Amendment
In the amendment dated 12/29/2020, the following has occurred: Claims 1, 11, and 18 have been amended; Claims 10 and 20 have been canceled; No claims have been added. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Arguments
Applicant's arguments filed 12/29/2020 have been fully considered but they are not persuasive. 
In response to applicant’s argument that “Claim 1 further specifies that "the hook is adapted to be coupled with a clip spring." While the Examiner has asserted that this feature is merely an "intended use," Applicant refers to in re Giannelli, 739 F.3d 1375, 1378, 109 USPQ2d 1333, 1336 (Fed. Cir. 2014), where the court found that an "adapted to" clause limited a machine claim where "the written description makes clear that 'adapted to,' as used in the [patent] application, has a narrower meaning, viz., that the claimed machine is designed or constructed to be used as a rowing machine whereby a pulling force is exerted on the handles." Applicant submits that here, as in Giannelli, the "adapted to" clause can be understood in a machine claim for its structural implications in view of the specification and drawings. Neither Wronski nor Yang disclose or suggest any "clip spring, "while Yang fails to disclose any hook at all. Applicant submits that Wronski and Yang fail to disclose or suggest a hook adapted to be coupled with a clip spring.” – While the grounds of rejection has changed in regards to this limitation, it should be placed on the record that as clip springs and leaf springs are not directly claimed, they are not required to be disclosed by the prior art. All that is required is a structure having the ability to perform the function indicated, and as clip and leaf springs do not have a single size or shape and as coupling can be done by means such as welding, riveting, or slot and groove connections, one having ordinary skill in the art would find that the structures cited below are adapted to be coupled with clip and leaf springs.

Applicant’s arguments with respect to claims 1-9 and 11-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument, necessitated by the amendment dated 12/29/2020. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US Pub. No. 2017/0198870) in view of Brumberg (DE 20 2017 105 357).
Regarding Claim 1, Wu discloses a multipurpose bracket, comprising: a horizontal portion (Wu: Annotated Fig. 3; P) having a hook (Wu: Annotated Fig. 3; H) on a front surface of the horizontal portion, wherein the hook locates at middle of the horizontal portion and is adapted to be coupled with a clip spring; a right vertical portion (Wu: Annotated Fig. 3; R) connected at a right end of the horizontal portion, and having a right-upper protrusion (Wu: Annotated Fig. 3; U1) and a right-lower protrusion (Wu: Annotated Fig. 3; L1); and a left vertical portion (Wu: Annotated Fig. 3; L) connected at a left end of the horizontal portion, and having a left-upper protrusion (Wu: Fig. 3; 41) and a left-lower protrusion (Wu: Annotated Fig. 3; L2).
Wu fails to disclose downward protrusion at a lower edge of the horizontal portion. However, Brumberg teaches a downward protrusion (Brumberg: Annotated Fig. 10; D) at a lower edge of a horizontal portion.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the horizontal portion in Wu with the downward protrusion from Brumberg, with a reasonable expectation of success, in order to provide an opening having an increased amount of free space for a spring, thereby enabling it to be more easily assembled to the bracket as well as folded during insertion (Brumberg: [0018], [0057]).
Regarding Claim 5, Wu, as modified, teaches the multipurpose bracket of claim 1, wherein the horizontal portion (Wu: Annotated Fig. 3; P) has a symmetric shape, and the right vertical portion (Wu: Annotated Fig. 3; R) is symmetric to the left vertical portion (Wu: Annotated Fig. 3; L).
Regarding Claim 6, Wu, as modified, teaches the multipurpose bracket of claim 1, further comprising: an upper opening (Wu: Annotated Fig. 3; O1) defined by the lower edge of the horizontal portion (Wronski; Annotated Fig. 10; P1), the right-upper protrusion (Wu: Annotated Fig. 3; U1) of the right vertical portion (Wu: Annotated Fig. 3; R), and the left-upper protrusion (Wu: Fig. 3; 41) of the left vertical portion ((Wu: Annotated Fig. 3; L); and a lower opening (Wu: Annotated Fig. 3; O2) defined by the right-upper protrusion and right-lower protrusion (Wu: Annotated Fig. 3; L2) of the right vertical portion, and the left-upper protrusion and the left-lower protrusion (Wu: Annotated Fig. 3; L2) of the left vertical portion; wherein the upper opening is continuous with the lower opening (Wu: Fig. 3).
Regarding Claim 7, Wu, as modified, teaches the multipurpose bracket of claim 6, wherein the upper opening (Wu: Annotated Fig. 3; O1) and the lower opening (Wu: Annotated Fig. 3; O1)) have different shapes.
Regarding Claim 8, Wu, as modified, teaches the multipurpose bracket of claim 6, wherein the downward protrusion (Brumberg: Annotated Fig. 10; D) of the horizontal portion (Wu: Annotated Fig. 3; P) and the upper opening (Wu: Annotated Fig. 3; O1) are adapted to be coupled with a leaf spring (intended use).
Regarding Claim 9, Wu, as modified, teaches the multipurpose bracket of claim 1, wherein the right-upper protrusion (Wu: Annotated Fig. 3; U1) of the right vertical portion (Wu: Annotated Fig. 3; R) faces toward the left-upper protrusion (Wu: Fig. 3; 41) of the left vertical portion (Wu: Annotated Fig. 3; L), and they are adapted to be coupled with a torsion spring (intended use).

    PNG
    media_image1.png
    716
    478
    media_image1.png
    Greyscale

I: Wu; Annotated Fig. 3

    PNG
    media_image2.png
    509
    654
    media_image2.png
    Greyscale

II: Brumberg; Annotated Fig. 10
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US Pub. No. 2017/0198870) in view of Brumberg (DE 20 2017 105 357) as applied to claim 1 above, and further in view of Johnson (US Pub. No. 2017/0045214).
Regarding Claim 2, Wu, as modified, teaches the multipurpose bracket of claim 1, but fails to disclose an insert connected at an upper edge of the horizontal portion. However, Johnson teaches an insert (Johnson: Annotated Fig. 5, I) connected at an upper edge of a horizontal portion.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the horizontal portion in Wu with the insert from Johnson, with a reasonable expectation of success, in order to provide the bracket with a location for mounting components separate from a heat sink, thereby maintaining good thermal insulation between sensitive components and the heat sink (Johnson: [0056]-[0057]).
Regarding Claim 3, Wu, as modified, teaches the multipurpose bracket of claim 2, wherein the insert (Johnson: Annotated Fig. 5, I) is bended toward a back surface of the horizontal portion (Wu: Annotated Fig. 3; P).
Regarding Claim 4, Wu, as modified, teaches the multipurpose bracket of claim 2, wherein the horizontal portion (Wu: Annotated Fig. 3; P), the right vertical portion (Wu: Annotated Fig. 3; T), the left vertical portion (Wu: Annotated Fig. 3; L), and the insert (Johnson: Annotated Fig. 5, I) are formed integrally. 

    PNG
    media_image3.png
    775
    645
    media_image3.png
    Greyscale

III: Johnson; Annotated Fig. 5
Claims 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US Patent No. 7,255,461) in view of Wronski et al. (US Patent No. 7,784,979) and Wu (US Pub. No. 2017/0198870).
Regarding Claim 11, Yang discloses a multipurpose bracket, comprising: an upper horizontal portion (Yang: Annotated Fig. 3; H1); a right vertical portion (Yang: Annotated Fig. 3; R) connected at a right end of the horizontal portion, and having a right protrusion (Yang: Annotated Fig. 3; P1); a left vertical portion (Yang: Annotated Fig. 3; L) connected at a left end of the horizontal portion, and having a left protrusion (Yang: Annotated Fig. 3; P2); and a lower horizontal portion (Yang: Annotated Fig. 3; H2) connected with the right vertical portion and the left vertical portion.
Yang fails to disclose an upper horizontal portion having a downward protrusion at a lower edge of the upper horizontal portion. However, Wronski teaches an upper horizontal portion (Wronski: Annotated Fig. 10; P1) having a downward protrusion (Wronski: Annotated Fig. 5; 410) at a lower edge of the upper horizontal portion.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bracket in Yang with the opening and protrusion configuration from Wronski, with a reasonable expectation of success, in order to provide a bracket opening structure configured to receive a spring and prevent the lever of the spring from impacting a lower portion of the bracket, thereby negating the potential for damage to the bracket by the spring and making the installation process easier (Wronski: Col. 5, Ln. 17-29). [Note: As the structure in Yang can be installed in an orientation opposite to that shown in the figures, either end could be interpreted as an upper or lower end.]
Furthermore, Yang fails to disclose a hook on a front surface of the lower horizontal portion, wherein the hook locates at middle of the lower horizontal portion and is adapted to be coupled with a clip spring. However, Wu teaches a hook (Wu: Annotated Fig. 3; H) on a front surface of a lower horizontal portion (Wu: Annotated Fig. 3; P), wherein the hook locates at middle of the lower horizontal portion and is adapted to be coupled with a clip spring.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lower horizontal portion in Yang with the hook connection from Wu, with a reasonable expectation of success, in order to provide the bracket with a means of mounting a spring mechanism that holds a spring in an insertion position, thereby achieving an automatic installation and attachment process (Wu: [0014]).
Claim 12, Yang, as modified, teaches the multipurpose bracket of claim 11, further comprising an insert (Yang: Fig. 3; 52) connected at an upper edge of the upper horizontal portion (Yang: Annotated Fig. 3; H1).
Regarding Claim 13, Yang, as modified, teaches the multipurpose bracket of claim 12, wherein the insert (Yang: Fig. 3; 52) is bended toward a back surface of the upper horizontal portion (Yang: Annotated Fig. 3; H1).
Regarding Claim 14, Yang, as modified, teaches the multipurpose bracket of claim 12, wherein the upper horizontal portion (Yang: Annotated Fig. 3; H1), the right vertical portion (Yang: Annotated Fig. 3; R), the left vertical portion (Yang: Annotated Fig. 3; L), the lower horizontal portion (Yang: Annotated Fig. 3; H2), and the insert (Yang: Fig. 3; 52) are formed integrally.
Regarding Claim 15, Yang, as modified, teaches the multipurpose bracket of claim 11, wherein the upper horizontal portion (Yang: Annotated Fig. 3; H1) has a symmetric shape, and the right vertical portion (Yang: Annotated Fig. 3; R) is symmetric to the left vertical portion (Yang: Annotated Fig. 3; L).
Regarding Claim 16, Yang, as modified, teaches the multipurpose bracket of claim 11, further comprising: an upper opening (Wronski: Annotated Fig. 5; O1) defined by the lower edge of the upper horizontal portion (Yang: Annotated Fig. 3; H1), the right protrusion (Wronski: Fig. 5; 408) of the right vertical portion (Yang: Annotated Fig. 3; R), and the left protrusion (Wronski: Fig. 5; 409) of the left vertical portion (Yang: Annotated Fig. 3; L); and a lower opening (Wronski: Annotated Fig. 5; O2) defined by the right protrusion of the right vertical portion, the left protrusion of the left vertical portion, and an upper edge of the lower horizontal portion (Yang: Annotated Fig. 3; H2); wherein the upper opening is continuous with the lower opening.
Claim 17, Yang, as modified, teaches the multipurpose bracket of claim 16, wherein the upper opening (Wronski: Annotated Fig. 5; O1) and the lower opening (Wronski: Annotated Fig. 5; O2) have different shapes.
Regarding Claim 18, Yang, as modified, teaches the multipurpose bracket of claim 16, wherein the downward protrusion (Wronski: Annotated Fig. 5; 410) of the upper horizontal portion (Yang: Annotated Fig. 3; H1) and the upper opening are adapted to be coupled with a leaf spring (intended use).
Regarding Claim 19, Yang, as modified, teaches the multipurpose bracket of claim 11, wherein the right protrusion (Wronski: Fig. 5; 408) of the right vertical portion (Yang: Annotated Fig. 3; R) faces toward the left protrusion (Wronski: Fig. 5; 409) of the left vertical portion (Yang: Annotated Fig. 3; L), and they are adapted to be coupled with a torsion spring (intended use).

    PNG
    media_image4.png
    737
    665
    media_image4.png
    Greyscale

IV: Yang; Annotated Fig. 3

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for cited references.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taylor Morris whose telephone number is (571)272-6367.  The examiner can normally be reached on M-F 10:30am-7pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/JONATHAN LIU/Supervisory Patent Examiner, Art Unit 3631